

113 SRES 315 ATS: To authorize the production of records by the Committee on Homeland Security and Governmental Affairs.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 315IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize the production of records by the Committee on Homeland Security and Governmental Affairs.Whereas, the Committee on Homeland Security and Governmental Affairs conducted a review of disability claims adjudications made in the Social Security Administration's Huntington, West Virginia Office of Disability Adjudication and Review;Whereas, the Committee has received a request from a federal agency for access to records of the Committee's review;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate can, by administrative or judicial process, be taken from such control or possession but by permission of the Senate;Whereas, when it appears that evidence under the control or in the possession of the Senate is needed for the promotion of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be itThat the Chairman and Ranking Minority Member of the Committee on Homeland Security and Governmental Affairs, acting jointly, are authorized to provide to law enforcement officials, regulatory agencies, and other entities or individuals duly authorized by federal or state governments, records of the Committee's review of the disability claims adjudications made in the Social Security Administration's Huntington, West Virginia Office of Disability Adjudication and Review.